DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 12, 15-16, 37-39, 41-44, 46, and 58-60 in the reply filed on 3/24/2022 is acknowledged.
Claims 48-50 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 37-38, 41-44, and 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kassab et al. (US Publication No. 2017/0164867 A1).

	Regarding claim 37, Kassab et al. discloses an apparatus for detecting impedance of a tissue in a vascular system, the apparatus comprising: 
a housing (2675) having a recess (2676) formed thereon (see [0016] and [0141]-[0142]); and 
a flexible substrate (760, 2650)  comprising thereon a plurality of electrodes (122, 124, 126, 128, 130) and at least one first integrated circuit (104, 2680) electrically coupled to the plurality of electrodes (see Figures 26-27 and [0140]-[0143]), the at least one first integrated circuit having: 
a first circuit to generate probe signals and to drive the plurality of electrodes with the probe signals (see Figures 7-8 and [0099]); and 
a second circuit to process detection signals received by the plurality of electrodes in response to transmitting the probe signals outside the flexible substrate (see Figures 7-8 and [0099]); 
wherein the flexible substrate is wrapped around a perimeter of the housing and has a portion that passes through the recess of the housing, the plurality of electrodes being disposed outside the housing and oriented outwardly relative to the housing (see Figures 26-27 and [0103] and [0140]-[0143]). 
Regarding claim 38, Kassab et al. discloses the housing is at least partially hollow at the recess (see [0016] and [0141]-[0142]); 
the flexible substrate is wrapped around the perimeter of the housing with the at least one integrated circuit positioned at the recess of the housing and disposed in the recess of the housing (see Figures 26-27 and [0103] and [0140]-[0143]).  
Regarding claim 41, Kassab et al. discloses the flexible substrate is a flexible circuit in which the at least one integrated circuit is mounted, and wherein the flexible circuit further comprises thereon a plurality of conductive pads configured to be bonded to respective wire leads (see Figures 26-27 and [0140]-[0143]).  
Regarding claim 42, Kassab et al. discloses the housing comprises an opening and wherein the respective wire leads pass through the opening (see [0142]).
Regarding claim 43, Kassab et al. discloses the housing is between 0.012" and 0.015" in diameter at its maximum (see [0021], [0103], and [0148]).
Regarding claim 44, Kassab et al. discloses the housing is approximately 0.014" in diameter at its maximum (see [0021], [0103], and [0148]).  
Regarding claim 46, Kassab et al. discloses at least a portion of the housing has a cylindrical shape (see Figures 26-27); and
the flexible substrate is wrapped around the cylindrical shape (see Figures 26-27 and [0103] and [0140]-[0143]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 12, 15-16, 39, and 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al., further in view of Millett et al. (US Publication No. 2014/0187978 A1) (cited by Applicant).
 
	Regarding claim 1, Kassab et al. discloses a solid elongated core (106) having a proximal region (2600) and a distal region (2602) (see [0115] and [0139]); 
one or more conductive wires (150, 980) leads extending along the elongated core and positioned to be disposed at least partially between the elongated core (see Figures 26-27 and [0140]-[0143]); and 
wherein the at least one integrated circuit is electrically connected to the one or more conductive wire leads (see Figures 26-27 and [0140]-[0143]).
It is noted Kassab et al. does not specifically teach a jacket enclosing at least a portion of the proximal region of the elongated core or a flexible structure positioned around at least a portion of the distal region of the elongated core. However, Millett et al. teaches a jacket (240) enclosing at least a portion of the proximal region of the elongated core (214, 226, 238) (see Figure 2 and [0044]) and a flexible structure (210, 224) positioned around at least a portion of the distal region of the elongated core (see Figure 2 and [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kassab et al. to include a jacket enclosing at least a portion of the proximal region of the elongated core and a flexible structure positioned around at least a portion of the distal region of the elongated core, as disclosed in Millett et al., so as to control the flexibility and torque transmission characteristics of the apparatus to allow it to navigate within the vasculature.
Regarding claim 2, it is noted Kassab et al. does not specifically teach the solid elongated core has a tapered shape such that the proximal region has a solid cross section that is larger than a solid cross section of the distal region. However, Millett et al. teaches the solid elongated core (214, 226, 238) has a tapered shape such that the proximal region has a solid cross section that is larger than a solid cross section of the distal region (see Figure 2 and [0038] and [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kassab et al. to include the solid elongated core has a tapered shape such that the proximal region has a solid cross section that is larger than a solid cross section of the distal region, as disclosed in Millett et al., so as to control the flexibility and torque transmission characteristics of the apparatus to allow it to navigate within the vasculature.
Regarding claim 12, Millett et al. teaches the elongated core passes through the housing (218) in the distal region (see Figure 2 and [0038]-[0039]).
Regarding claim 15, Millett et al. teaches the flexible structure is a multi-filar coil (see Figure 2 and [0039]).
Regarding claim 16, Millett et al. teaches the flexible structure is a flexible torque tube (see Figure 2 and [0039]).  
Regarding claim 39, Kassab et al. teaches the first circuit comprises a first integrated circuit and the second circuit comprises a second integrated circuit, the first integrated circuit and the second integrated circuit are disposed on the flexible substrate apart from one another (see Figures 7-8 and [0099]). 
It is noted Kassab et al. does not specifically teach the flexible substrate is wrapped around the housing such that the first integrated circuit is stacked vertically with the second integrated circuit in the apparatus. However, Millett et al. teaches the flexible substrate is wrapped around the housing such that the first integrated circuit is stacked vertically with the second integrated circuit in the apparatus (see Figure 6 and [0059]-[0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kassab et al. to include the flexible substrate is wrapped around the housing such that the first integrated circuit is stacked vertically with the second integrated circuit in the apparatus, as disclosed in Millett et al., so as to arrange the flexible substrate, first integrated circuit, and second integrated circuit in a manner that will meet the stringent size requirements for positioning within the distal portion of the apparatus having an outer diameter of 0.018” or less (see Millet et al.: [0059]).
Regarding claim 58, Kassab et al. teaches the flexible substrate is wrapped around the housing such that the first integrated circuit and the second integrated circuit are disposed in the recess of the housing (see Figures 26-27 and [0103] and [0140]-[0143]). 
Regarding claim 59, Kassab et al. teaches at least a part of the housing is shaped as a hollow cylinder (see Figures 26-27); 
the part of the housing comprises a first opening at one end of the hollow cylinder (see Figures 26-27); 
the flexible substrate is wrapped around the hollow cylinder (see Figures 26-27 and [0103] and [0140]-[0143]); 
the recess of the housing comprises a second opening through a side of the hollow cylinder (see Figures 26-27 and [0140]-[0143]); 
the flexible substrate further comprises a plurality of conductive pads (see Figures 26-27 and [0140]-[0143]); and 
the apparatus further comprises a plurality of wire leads passing through the first opening and bonded to the plurality of conductive pads within the hollow cylinder (see [0142]).
It is noted Kassab et al. does not specifically teach the first integrated circuit is stacked vertically with the second integrated circuit within the hollow cylinder at the recess. However, Millett et al. teaches the first integrated circuit is stacked vertically with the second integrated circuit within the hollow cylinder at the recess (see Figure 6 and [0059]-[0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kassab et al. to include the first integrated circuit is stacked vertically with the second integrated circuit within the hollow cylinder at the recess, as disclosed in Millett et al., so as to arrange the flexible substrate, first integrated circuit, and second integrated circuit in a manner that will meet the stringent size requirements for positioning within the distal portion of the apparatus having an outer diameter of 0.018” or less (see Millet et al.: [0059]).
Regarding claim 60, Kassab et al. discloses an apparatus comprising: 
a solid elongated core (160) having a proximal region (2600) and a distal region (2602) (see [0115] and [0139]); 
a housing (2675) disposed at the distal region of the solid elongated core, wherein at least a part of the housing is shaped as a hollow tube, the part of the housing comprising a first opening at one end of the hollow tube, the hollow tube comprising a recess (2676) through a side of the hollow tube (see Figures 26-27 and [0016] and [0141]-[0142]); 
one or more conductive wires leads extending along the elongated core and positioned to be disposed at least partially between the elongated core and the jacket, the one or more conductive wires extending through the first opening of the hollow tube (see [0142]); and 
a flexible substrate (760, 2650) having disposed thereon one or more conductive pads to which the one or more conductive wires are coupled, the flexible substrate being wrapped around at least some of the hollow tube of the housing, the flexible substrate having disposed thereon at least one integrated circuit and the flexible substrate being wrapped around the housing such that the at least one circuit is positioned at the recess of the housing and disposed in the recess of the housing (see Figures 26-27 and [0103] and [0140]-[0143]).
It is noted Kassab et al. does not specifically teach a jacket enclosing at least a portion of the proximal region of the elongated core. However, Millett et al. teaches a jacket (240) enclosing at least a portion of the proximal region of the elongated core (214, 226, 238) (see Figure 2 and [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kassab et al. to include a jacket enclosing at least a portion of the proximal region of the elongated core, as disclosed in Millett et al., so as to control the flexibility and torque transmission characteristics of the apparatus to allow it to navigate within the vasculature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791